DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24, 15-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa (US 2003/0160245).
Regarding claim 24, Kurosawa teaches a manufacturing method of a thin film transistor (first embodiment on p-type TFT with sub-embodiment of [0112]; [0071-0126]), comprising: forming an amorphous silicon layer (123a in Fig. 8A; [0102]) on a base substrate (121 in Fig. 8A, [0102]) and simultaneously doping ([0102]) a first predetermined element (boron; [0102]) 
Kurosawa does not teach in the first embodiment, “wherein an entirety of the polysilicon active layer is doped only by the first doping process and the second doping process” by further including a doping process into the edge portion of the polysilicon active layer including the p-type TFT disclosed in Fig. 8C and paragraph [0105, 0111].
In the fourth embodiment of Kurosawa, Kurosawa teaches the doping process into the edge portion of the polysilicon active layer (243; Figs. 17C, 17D, [0160-0168]) is only performed on n-type TFT, and not on the p-type TFT ([0164, 0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of the first embodiment and the fourth embodiment by modifying the first embodiment according to the four embodiment, especially only introducing boron to the edge portion of the polysilicon active layer of n-type TFT in the 
The combination of first embodiment and the fourth embodiment teach  “wherein an entirety of the polysilicon active layer is doped only by the first doping process and the second doping process” for p-type TFT, because the first embodiment teaches an entirety of the polysilicon active layer (123) is doped by first doping process ([0102]) and the second process ([0112]) and another process ([0105]) of doping the edge portion of the polysilicon active layer, while the fourth embodiment teaches that the another process of doping the edge portion of the polysilicon active layer is not performed on the p-type TFT ([0160-0168]).
Regarding claim 15, Kurosawa teaches the manufacturing method according to claim 24, wherein before forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121), the manufacturing method further comprises: forming a buffer layer (122; Fig. 8A, [0102]) on the base substrate (121).
Regarding claim 16, Kurosawa teaches the manufacturing method according to claim 24, wherein after the implanting the second predetermined element (boron) into the first region (a left region of 123 in Fig. 8C corresponding to 123a in Fig. 8D) to form the doped source region (123a) and the implanting the second predetermined element (boron) into the second region (a right region of 123 in Fig. 8C corresponding to 123b in Fig. 8D) to form the doped drain region (123b) by the second doping process ([0112]), the manufacturing method further comprises: sequentially forming an interlayer dielectric layer (126; Fig. 8E, [0114]) and a source/drain electrode layer (a metal layer; Fig. 8E, [0115]) on the gate electrode (125), wherein the 
Regarding claim 17, Kurosawa teaches the manufacturing method according to claim 24, wherein a doping concentration of the second predetermined element (boron for the source/drain regions of p-type TFT; [0110-0111]) is higher than a doping concentration of the first predetermined element (boron for the channel region; 4 x 1017cm-3; [0102], the doping concentrations of source/drain regions being higher than the channel region is implied in [0110-0111] that only source/drain regions are the high-concentration impurity regions).
Regarding claim 21
Regarding claim 22, Kurosawa teaches the manufacturing method according to claim 21, wherein the forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121) by the chemical vapor deposition (CVD) and simultaneously introducing the predetermined gas (diborane gas) to dope the first predetermined element (boron) into the amorphous silicon layer (123a in Fig. 8A) comprises: at a same time of forming the amorphous silicon layer (123a in Fig. 8A) by the chemical vapor deposition (CVD; [0102, 0016-0017]), using silane ([0017]) and hydrogen (hydrogen in silane; [0017]), introducing a borane gas (diborane gas; [0017]) to dope element boron into the amorphous silicon layer (123a; [0102, 0016-0017]).
Claims 4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa as applied to claim 24 above, and further in view of Kato et al. (US 2003/0164522).
Regarding claim 4, Kurosawa teaches wherein the converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into the polysilicon layer (123) comprises: converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into the polysilicon layer (123) by an excimer laser annealing process ([0103]), and wherein the converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into the polysilicon layer (123) by the excimer laser annealing process ([0103]) comprises.
Kurosawa does not teach controlling a duration of the excimer laser annealing process to be from 1 min to 4 min.
In the same field of endeavor of semiconductor manufacturing, Kato et al. teach controlling a duration of the excimer laser annealing process (scanning time per piece; [0026]).  Kato also teach that the duration of the excimer laser annealing process depends on the surface area of the substrate ([0026]).

Regarding claim 11, Kurosawa teaches the manufacturing method according to claim 4, wherein the excimer laser annealing process ([0103]) comprises: performing on the amorphous silicon layer (123a in Fig. 8A) by using a laser beam ([103]).
Kurosawa does not teach performing a plurality of scans on the amorphous silicon layer by using a laser beam to form a plurality of annealing regions, wherein the plurality of annealing regions are arranged along a first direction, and each of the plurality of annealing regions extends in a second direction that intersects the first direction; and among the plurality of annealing regions, two annealing regions immediately adjacent to each other in the first direction overlap each other to form an overlap region, and a ratio of an area of the overlap region to an area of the annealing region is a laser annealing coverage.
In the same field of endeavor of semiconductor manufacturing, Kato et al. teach performing a plurality of scans (vertical scans in Fig. 20; [0138]) on the amorphous silicon layer (604 which can be amorphous silicon; [0138, 0141]) by using a laser beam ([0144]) to form a plurality of annealing regions (anneal regions of vertical scans; Fig. 20, [0138]), wherein the plurality of annealing regions (anneal regions of vertical scans) are arranged along a first direction (the horizontal direction, Fig. 20), and each of the plurality of annealing regions (each O.L; [0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa and Kato et al. and to use overlapped laser scans as taught by Kato et al., because this is a common practice of laser scanning to cover all the irradiated area as taught by Kato et al. ([0149-0152]). 
Regarding claim 12, Kurosawa teaches the manufacturing method according to claim 11, wherein the excimer laser annealing process ([0103]) comprises.
Kurosawa does not teach controlling the laser annealing coverage to be from 96% to 99%.
In the same field of endeavor of semiconductor manufacturing, Kato et al. teach controlling the laser annealing coverage (overlap ratio; [0210]) to be 50 to 98% ([0210]) which overlaps the claimed range of from 96% to 99%, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa and Kato et al. and to use the overlap ratio of laser scans as taught by Kato et al., because Kurosawa teaches the excimer . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa as applied to claim 21 above, and further in view of Chen et al. (US 2005/0074930).
Regarding claim 6, Kurosawa teaches wherein the forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121) by the chemical vapor deposition (CVD) comprises: forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121).
Kurosawa does not teach forming the amorphous silicon layer by plasma enhanced chemical vapor deposition.
In the same field of endeavor of semiconductor manufacturing, Chen et al. teach forming the amorphous silicon layer (106; Fig. 1A, [0020]) by plasma enhanced chemical vapor deposition ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa and Chen et al. and forming the amorphous silicon layer by plasma enhanced chemical vapor deposition as taught by Chen et al., because plasma enhanced chemical vapor deposition is a typical method of forming the amorphous silicon layer as taught by Chen et al. ([0020]). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa and Kato et al. as applied to claim 4 above, and further in view of Zhang (US 2016/0020096).
Regarding claim 13, Kurosawa teaches wherein the converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into the polysilicon layer (123) by the excimer laser annealing process ([0103]) comprises.

In the same field of endeavor of semiconductor manufacturing, Zhang teaches controlling a temperature of the base substrate (glass substrate) to be under 600 °C ([0003]) which overlaps the claimed range of from 300 °C to 600 °C, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa, Kato et al. and Zhang and to control a temperature of the base substrate to be from 300 °C to 600 °C as taught by Zhang, because the normal glass substrate can be used in the process and the manufacturing cost would be enormously reduced as taught by Zhang ([0003]). 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa as applied to claim 22 above, and further in view of Cheng et al. (US 2018/0076042).
Regarding claim 23, Kurosawa teaches silane and borane ([0017]).
Kurosawa does not teach a gas flow ratio of silane to borane is from 50:1 to 100:1.
In the same field of endeavor of semiconductor manufacturing, Cheng et al. teach the boron-concentration in boron-doped amorphous-silicon is a function of the boron precursor/silicon precursor flow ratio ([0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa and Cheng et al. and to have a gas flow ratio of silane to borane is from 50:1 to 100:1 (the quantity of gas flow ratio of silane to borane corresponding to the intended boron concentration) as taught by Cheng et al. (Fig. 7, [0061]), because Kurosawa teaches using silane and borane to make doped amorphous 
Parameters such as the gas flow ratio of silane to borane in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired doping concentration during device fabrication ([0061] of Cheng et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to select the gas flow ratio of silane to borane from 50:1 to 100:1 as claimed in order to achieve the desired doping concentration ([0061] of Cheng et al.). 

Response to Arguments
Applicant’s amendments, filed 12/21/2021, overcome the rejections to claim 24 under 35 U.S.C. 112.  The rejections to claim 24 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 24 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2021/0193700 A1) teach a thin film transistor using amorphous silicon layer treated with a laser annealing process.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/4/2022